Title: To George Washington from Jacob Bayley, 30 May 1782
From: Bayley, Jacob
To: Washington, George


                        
                            Sr
                            Newbury 30th May 1782
                        
                        I sent your Excelency an account of the Corrisspondence which might be carried on between Capt. Thomas
                            Johnson and the Enemy by Genll Lincoln and also other matters relating the Transactions of the leading men in Vermont with
                            the Enemy &c. as those matters Seem to be ripening fast and Exspect they will be Soon put them Into Execution I
                            Send Capt. Bayley with the Letters and accounts from Sd Johnson who will give you other Inteligence and as I am afraid we
                            Shall not be able to Efectually oppose the Enemy, wish your Excelencys Directions respecting those matters I Shall not
                            trouble your Excelency with any more than Saying the Enemy are Doubtless Fortifying at Crown point, Majr James Rogers has
                            been in here and is gone back Satisfied that Most of the leading men in Vermont will not oppose Brittish Goverment I
                            believe he will not find it true tho, many are gone back this Town and Some ajacent Stand fast we Exspect Trouble—from
                            Vermont and Britton Connected I wish for Some Directions and assistance if possiable. I am your Excelencys most Humble
                            Servant
                        
                            Jacob Bayley

                        
                    